Per Curiam.—
An averment by the deponent in an affidavit to hold to bail, that he verily believes defendant is indebted to him, will be ineffectual, unless from the peculiar circumstances of the case, it would be unreasonable to require that the deponent should make a more distinct assertion of the existence of the debt. In this case, no such circumstances are detailed, to warrant a departure from the general rule. 2 Burr. 655; 2 Stra. 1209, 1226; 1 Wils. 231; 1 H. Bl. 245; Nevins v. Merrie, 2 Wh. R. 499.
Rule absolute.